UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1741



WILLIAM W. HAMMONDS,

                                                         Petitioner,

          versus


ISLAND CREEK COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-1015-BLA)


Submitted:   July 21, 1998                 Decided:   August 5, 1998


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William W. Hammonds, Petitioner Pro Se. Mary Rich Maloy, JACKSON
& KELLY, Charleston, West Virginia; Christina P. Barber, Gary K.
Stearman, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of the Benefits Review Board’s deci-

sion and order and order on reconsideration affirming the adminis-

trative law judge’s denial of black lung benefits pursuant to 30

U.S.C.A. §§ 901-945 (West 1986 & Supp.1998). Our review of the

record discloses that the Board’s decision is based upon substan-

tial evidence and is without reversible error. Accordingly, we

affirm on the reasoning of the Board. Hammonds v. Island Creek Coal

Co. No. 97-1015-BLA (B.R.B. Mar. 31 & May 6, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2